Citation Nr: 1448624	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-17 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for lupus, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for a sleep disorder.  

3.  Entitlement to service connection for skin disease.  

4.  Entitlement to service connection for hypertension, including as secondary to service-connected post traumatic stress disorder (PTSD).  

5.  Entitlement to an increase in the 30 percent evaluation currently assigned for PTSD.  

6.  Entitlement to an evaluation in excess of 10 percent for atherosclerotic cardiovascular disease, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to December 1968.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a May 2010 decision by the RO which denied the benefits sought on appeal.  

By rating action in July 2013, the RO granted service connection for atherosclerotic cardiovascular disease and assigned a 10 percent evaluation; effective from August 21, 2012.  In a letter received on July 29, 2013, the attorney expressed dissatisfaction with the evaluation assigned and stated that the Veteran "requests an increased evaluation" for his service-connected heart disease.  The Board interprets the attorney's letter as a notice of disagreement to the July 2013 rating decision.  Although the attorney argued that the issue was prematurely certified on appeal to the Board, this issue has not been developed for appellate review and will be addressed in the REMAND portion of this decision.  

The issues of service connection for a skin disorder and hypertension, and an increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  



FINDINGS OF FACT

1.  Lupus was not present in service or manifested until many years after service, and there is no competent evidence that any current lupus is related to service, to include as due to herbicide exposure.  

2.  The Veteran was not shown to have had a sleep disorder in service or at present.  


CONCLUSIONS OF LAW

1.  The Veteran's lupus is not due to disease or injury which was incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

2.  The Veteran does not have a sleep disorder due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in April 2006.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  Based on the communications sent to the Veteran and his attorney over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case and, based on his contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the Veteran's Virtual VA electronic medical records.  The Veteran was afforded an opportunity for a personal hearing, but declined.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Concerning the claims for lupus and a sleep disorder, the Board concludes that an examination is not needed because, with respect to lupus, there is no competent evidence of a disease manifested in accordance with presumptive regulations or competent evidence that the claimed disability may be related to the Veteran's military service.  With respect to the claim for a sleep disorder, there is no competent evidence of a current disability.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); see also, 38 C.F.R. § 3.159(c)(4) (2014).  

Further, neither the Veteran nor his attorney have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issues addressed in this decision, and neither has argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection - In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Where a veteran had active service continuously for 90 days or more during a period of war, and systemic lupus erythematous (SLE) becomes manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  It is not required that the disease be diagnosed in the presumptive period, but only that there be then shown by acceptable medical or lay evidence characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but in light of subsequent developments it may gain considerable significance.  38 C.F.R. § 3.307(c).  This presumption is rebuttable by affirmative evidence to the contrary.  38  U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Lupus

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the claims file, including the Veteran's letters and the VA and private medical reports of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Veteran contends that service connection should be established for lupus based on his exposure to herbicides while serving in Vietnam.  

The STRs showed that the Veteran was treated for poison ivy in July and August 1967, and for tinea cruris in September 1968, but do not show any complaints, treatment, abnormalities or diagnosis referable to any chronic or systemic inflammatory disorder, including lupus in service.  On a Report of Medical History for separation from service in December 1968, the Veteran specifically denied any swollen or painful joints, skin disease or thyroid trouble, and no pertinent abnormalities were noted on examination.  

The evidence of record showed that the Veteran was first diagnosed with lupus in November 2007.  (See Dr. Chavez November 2007 medical report).  

At the outset, the Board notes that lupus is listed as a chronic disease and may be subject to service connection on a presumptive basis under 38 C.F.R. § 3.309(a).  In this regard, lupus was not manifested in service or to a compensable degree in the first year after service.  Moreover, the Veteran has not reported a continuity of symptomatology and there is no indication that any symptoms have been continuous since service.  Notably, lupus was not diagnosed until November 2007, some 39 years after military service.  Therefore, service connection for lupus, on a presumptive basis as a "chronic disease," is not warranted in this case.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Concerning the claim of service connection for lupus based on presumptive diseases associated with herbicide exposure, the law is clear that only those disabilities listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service.  In this regard, lupus is not one of the diseases for which presumptive service connection under § 3.309(e) may be granted.  Thus, presumptive service connection for lupus due to herbicide exposure is not warranted.  McCartt v. West, 12  Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d  1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120  F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9  Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61  (1997).  

As noted above, the Veteran's STRs are negative for any complaints, treatment, abnormalities or diagnosis referable to lupus or any chronic or systemic inflammatory disorder in service or until some 39 years after his discharge from service.  Furthermore, the Veteran has not provided any competent evidence which links his current lupus to service.  

Inasmuch as there is no evidence of any signs or symptoms of lupus in service or until nearly four decades thereafter, and no competent evidence relating his current lupus to service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the appeal is denied.  

Sleep Disorder

The Veteran contends that he has difficulty falling asleep and staying asleep, and that he sleeps for only about four hours a night due to nightmares and other symptoms associated with his PTSD.  The Veteran believes that service connection should be established for a sleep disorder secondary to his PTSD.  

Regarding the Veteran's contentions, while is competent to describe his experiences and symptoms, the nature of his claimed sleep disorder may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide an opinion concerning the complex medical question as to the nature or etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board notes that while the Veteran described sleeping problems, manifested by difficulty falling and staying asleep, he has not provided any competent or probative medical evidence that he has a sleep disorder, such as, sleep apnea or insomnia at present or at anytime during the pendency of this appeal.  The evidence showed that the Veteran reported his sleeping difficulties in connection with his service-connected PTSD, and indicated that his sleep was also disturbed by nightmares.  

However, it must be noted that Congress has specifically limited entitlement where disease or injury has resulted in a current disability.  See 38 U.S.C.A. § 1110.  Hence, because the evidence fails to establish that the Veteran has, at any point during the pendency of his claim, been diagnosed as specifically having a sleep disorder, his claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  (The Board notes that the Veteran has a separate pending claim for an increased rating for his PTSD, which is being further developed in the remand set out below.)  

The Board recognizes that while the Veteran believes that he has a sleep disorder that is related to service, a diagnosis of a complex disability and the etiology of such disability is generally a medical determination.  The specific diagnosis in this case falls outside the realm of common knowledge of a lay person.  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  38 C.F.R. § 3.159(a); see Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 303.  

Given the facts in this case, the Board finds that the evidence demonstrates that the Veteran does not have a diagnosis for a sleep disorder.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer, 3 Vet. App. at 225.  Accordingly, service connection for a sleep disorder is denied.  



ORDER

Service connection for lupus is denied.  

Service connection for a sleep disorder is denied.  


REMAND

Although further delay is regrettable, the Board finds that additional development of the remaining issues on appeal is necessary prior to further appellate review.  

The Veteran contends that he has a skin rash all over his body and believes that it is due to herbicide exposure in service.  Similarly, the Veteran contends that service connection should be established for his hypertension either on a direct basis or secondary to his service-connected PTSD.  

Historically, the STRs showed that the Veteran was treated for a skin disorder (tinea cruris) and poison ivy in service.  The STRs did not show any complaints, abnormalities or diagnosis for any cardiovascular problems, including hypertension in service or until many years thereafter.  However, the Veteran is service-connected for PTSD.  

Part of VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability, and the evidence indicates that the current disability may be related to an event in service or to a service-connected disability.  38 C.F.R. § 3.159(c)(4) (2014).  

Based on the evidence of record, and the fact that the Veteran has never been examined by VA for the claimed disabilities, the Board finds that appropriate examinations should be undertaken to determine the nature and etiology of his claimed skin disorder and hypertension.  As neither the Board nor the RO are competent to render a medical opinion, the appeal must be remanded for appropriate VA examinations.  

Concerning the Veteran's PTSD, the Board notes that the most recent VA (QTC) examination was conducted more than four and a half years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Inasmuch as the Veteran has not been examined by VA in nearly five years, the Board finds that a more current examination should be undertaken.  

Lastly, as noted above, the Board interprets the attorney's July 2013 letter as a notice of disagreement with the 10 percent evaluation assigned for his atherosclerotic cardiovascular disease.  However, no further action has been taken on this matter.  

When there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, the claimant is entitled to an SOC regarding the denied issue.  The RO's failure to issue an SOC for the increased rating claim is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Archbald v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbald, 9 Vet. App. at 130.  

In light of the discussion above and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities at issue.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA cardiovascular examination to determine the nature and etiology of his hypertension.  The claims folder and a copy of this remand should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was first manifested in service or is proximately due to, the result of, or permanently aggravated by his service-connected PTSD.  

3.  The Veteran should be afforded a VA dermatology examination to determine the nature and etiology of any identified skin disorder.  The claims folder and a copy of this remand should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with this examination.  The examiner should provide an opinion as to whether it is at least as likely as not that any identified skin disorder was manifested in service or is otherwise related to service.  

4.  The Veteran should be scheduled for a VA psychiatric examination to determine the current severity and manifestations of his PTSD.  All indicated tests and studies should be performed.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  The examiner should provide a response to the following:  

(a)  With respect to the psychiatric symptoms identified, indicate whether such symptoms are manifestations of the Veteran's PTSD or are manifestations of other psychiatric disorders.  To the extent possible, the manifestations of the Veteran's PTSD should be distinguished from those of any other unrelated mental disorder found to be present.  If this is not possible, the examiner should so indicate.  

(b)  Provide a detailed description of the Veteran's psychiatric symptomatology and an opinion concerning the degree of social and industrial impairment resulting from the service-connected PTSD, alone.  

(c)  The examiner should include an Axis V assessment in the diagnostic formulation (GAF Scale) pertaining to the symptomatology associated with the Veteran's PTSD, and an explanation of what the assigned score represents.  

A fully articulated medical rationale for any opinions expressed should be set forth in the examination reports.  The examiners should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to each disability.  

Notes:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

5.  Thereafter, the RO should readjudicate the claims.  This should include consideration of whether the Veteran's hypertension is proximately due to, the result of, or aggravated by his service-connected PTSD.  If the benefits sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

6.  The Veteran and his attorney should be furnished a statement of the case (SOC) for the issue of an increased rating for atherosclerotic cardiovascular disease, and should be notified of the need to file a timely substantive appeal should he wish the Board to address this issue.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


